Citation Nr: 0911677	
Decision Date: 03/30/09    Archive Date: 04/08/09

DOCKET NO.  06-22 692	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent 
prior to August 17, 2006, and in excess of 50 percent 
thereafter for post-traumatic stress disorder (PTSD).

2.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for 
residuals of Agent Orange exposure.


ATTORNEY FOR THE BOARD

Jennifer R. White, Associate Counsel




INTRODUCTION

The Veteran served on active duty from September 1967 to 
October 1969. 
 
These matters come to the Board of Veterans' Appeals (Board) 
on appeal from October 2004 and July 2005 decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Board notes that VA treatment records as well as the 
Veteran's June 2005 VA examination report indicate that the 
Veteran has been treated at the Philadelphia Vet Center on 
Olney Street since 2003.  Such records as well as ongoing 
medical records should be obtained.  38 U.S.C.A. § 5103A(c) 
(West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 
(1992) (VA treatment records are in constructive possession 
of the agency, and must be obtained if the material could be 
determinative of the claim).

A review of the record reflects that on October 5, 2005, the 
Veteran filed a notice of disagreement which can reasonable 
be construed as disagreement with the denial of reopening a 
claim for service connection for residuals of Agent Orange 
exposure in the October 2004 rating decision.  It does not 
appear that a Statement of the Case (SOC) has been issued on 
this issue.  Accordingly, the Board is required to remand 
this issue to the RO for the issuance of a statement of the 
case.  See Manlincon v. West, 12 Vet. App. 238 (1999).  After 
the RO has issued the SOC, the claim should be returned to 
the Board only if the Veteran perfects the appeal in a timely 
manner.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

Accordingly, this issue is REMANDED for the following action.

1.  The RO should undertake all actions 
required by 38 C.F.R. § 19.26, including 
issuance of a Statement of the Case 
concerning the claim of whether new and 
material evidence has been received to 
reopen a claim for entitlement to service 
connection for residuals of Agent Orange 
exposure, so that the Veteran may have the 
opportunity to complete an appeal on this 
issue (if he so desires) by filing a timely 
substantive appeal.

2.  Obtain and associate with the claims 
file any pertinent records adequately 
identified by the Veteran, including any 
ongoing mental health medical records from 
the Philadelphia and Coatesville VA 
Medical Centers dating since December 2008 
and records from the Philadelphia Vet 
Center on Olney Street dating since 
January 2003.

3.  Thereafter, the claim for an increased 
rating should be readjudicated.  If the 
benefit sought on appeal remains denied, the 
Veteran should be furnished a supplemental 
statement of the case and given the 
opportunity to respond.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).

______________________________________________
K.A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




